United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
AMERICAN LAKE VETERANS
ADMINISTRATION MEDICAL CENTER,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1640
Issued: May 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 30, 2012 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ (OWCP) February 28, 2012 merit decision denying his physical injury claim,
February 29, 2012 merit decision denying his emotional condition claim and July 17, 2012
nonmerit decision finding that he abandoned his requests for an oral hearing. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained physical
conditions in the performance of duty; (2) whether he sustained an emotional condition in the
performance of duty; and (3) whether OWCP’s Branch of Hearings and Review properly found
that he abandoned his requests for an oral hearing.
1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that OWCP erred in denying his claim as it ignored the
fact that the employing establishment did not dispute his claim and the medical evidence clearly
states that his injuries have been exacerbated by his job. He further contends that there is a
conflict of interest on the part of OWCP as it has to represent both the employee and employing
establishment under FECA.
FACTUAL HISTORY
On October 17, 2011 appellant, then a 52-year-old housekeeping aid, filed an
occupational disease claim (Form CA-2) alleging that on October 12, 2011 he first became aware
of his condition and realized that it was caused by his federal employment. In an accompanying
narrative statement, he alleged repetitive motion syndrome and an exacerbation of his bipolar
manic depression, pain in his thoracic spine, right toe, back at L5-S1, pelvic region and thigh,
insomnia and positive “PPD,” knee arthralgia, right and left Achilles bursitis or tendinitis, plantar
fascial fibromatosis, right hip arthritis, bilateral feet osteoarthritis and myalgia were caused by
his employment based on an October 7, 2011 letter from Dr. Edward J. Boyko, an employing
establishment Board-certified internist, who stated that appellant’s job requirements severely
exacerbated his disabilities. On October 17, 2011 appellant attempted to give Willie J. Baines, a
housekeeping supervisor, the Form CA-2, but he refused to take it, stating that it was an unlawful
claim. He further alleged that Mr. Baines’ statement was slanderous as he accused him of
making a fraudulent claim. It was not Mr. Baines’ place to make a determination regarding the
validity or legality of his claim. He willfully, deliberately, recklessly and maliciously denied
appellant his rights under federal law and to due process. Mr. Baines also denied his request for
continuation of pay, which established a pattern by the employing establishment. Appellant
noted that on October 17, 2011 Mr. Baines signed his Family and Medical Leave Act (FMLA)
form.
On November 9, 2011 the employing establishment, filed a Form CA-2 on behalf of
appellant alleging that his repetitive motion syndrome and exacerbation of his conditions were
caused by his federal employment.
In an October 7, 2011 medical report, Dr. Boyko a staff physician of the Veterans
Administration, advised that appellant suffered from multiple musculoskeletal and psychiatric
conditions that severely impaired his ability to work. The conditions were long-standing
problems that would worsen overtime. Dr. Boyko stated that the nature, severity and duration of
appellant’s impairment included severe bilateral ankle pain due to a February 5, 1992 right ankle
fracture and a 2000 ruptured left Achilles tendon that required surgical repair. Appellant’s ankle
pain was chronic and likely would not resolve. He had long-standing severe chronic and
permanent foot osteoarthritis that might necessitate hip replacement. Appellant also had
long-standing severe and chronic plantar fasciitis that was only partially responsive to treatment.
He suffered from lower back pain and moderate right foraminal stenosis at L5-S1. Appellant had
a service-connected bipolar/manic disorder. He had difficulty with social interaction and anger
management which was exacerbated by his job requirements. Appellant had nephrolithiasis,
hypertension, hypothyroidism and hyperlipidemia.
In an October 26, 2011 report, Dr. Patrick W. Clapper, an employing establishment
Board-certified psychiatrist, advised that appellant had bipolar and post-traumatic stress

2

disorders which caused impairment at work. Appellant’s symptoms were chronic, due to the
long-term nature of his mental illness. His bipolar disorder was service connected. Appellant
had extreme difficulty with social interactions and anger management that were exacerbated by
his work requirements. He also had symptoms of paranoia, thinking that others were trying to
hurt him, which further diminished his ability to function in a work setting. Appellant had been
treated with numerous medications, but none resolved his symptoms. Dr. Clapper expected
appellant’s current problems to remain static or worsen overtime. He set forth activity
restrictions which impaired his ability to be supervised, to work cooperatively with others and to
work around other employing establishment staff.
Appellant submitted employment records, a leave analysis for the period October 13
to 20, 2011, a job description for custodial worker and housekeeping aid positions and an
election of benefits form.
In a November 13, 2011 letter, appellant alleged that he had difficulty filing his claim
form through the employing establishment due to lies about the method for filing a claim. He
refused to provide the employing establishment with any additional information regarding his
claim unless instructed to do so by OWCP.
In a November 15, 2011 memorandum, Mr. Baines stated that on October 17, 2011 he
signed a blank paper acknowledging that he received a medical statement from Dr. Clapper
requesting that appellant be placed off work for two weeks from October 13 through 31, 2011.
He was first made aware of appellant’s CA-2 form by Carol R. Johnson, a human resources
specialist. Mr. Baines stated that appellant never gave him a CA-2 form on October 17, 2011
and he never refused to fill out the claim. He also did not state that the claim was fraudulent.
Mr. Baines never signed a FMLA form on October 17, 2011 and stated that there was no change
in appellant’s job, only a change in the buildings he had to clean.
In a November 17, 2011 letter, Ms. Johnson noted that appellant’s November 13, 2011
letter stated that he was not going to forward anything to the employing establishment related to
his claim unless instructed to do so by OWCP.
By letter dated November 28, 2011, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit additional factual and medical
evidence, including a rationalized medical opinion from an attending physician, which described
his symptoms and specific employment duties and activities. The physician should provide dates
of examination and treatment, the results of examination and tests and a diagnosis together with
medical reasons on how his work activities caused, contributed to or aggravated his physical and
emotional conditions. On November 28, 2011 OWCP also requested that the employing
establishment submit factual evidence regarding appellant’s claim.
In an October 5, 2009 joint statement, appellant and Neems B. Misaalefua, an employee,
contended that on that date Thomas Robinson, an incentive therapy employee, stated that he
would either shoot or kill them. In a November 4, 2009 witness statement, appellant related that
a Mr. Thompson told him that he had strong ties with gangs and addicts who would do anything
for him such as, stab, shoot and damage a vehicle or other property for a $20.00 bag of crack.

3

Mr. Thompson’s sons had ties to gangs and would do anything for him. Appellant reported this
incident to his supervisor who allegedly failed to investigate or document the incident.
In a November 25, 2011 letter, appellant contended that Ms. Johnson fraudulently
assumed authority on his behalf by completing block number 18 on the November 9, 2011 CA-2
form, which indicated the date he signed the claim form. He revoked all authority she may have
acquired by her action. In another November 25, 2011 letter, appellant disputed the information
contained in the November 9, 2011 CA-2 form.
He contended that it contained
misrepresentations, false assertions and lies regarding the relationship between his claimed
conditions and employment, the nature of his conditions and his refusal to sign the form.
In a December 20, 2011 letter, appellant contended that he had been reassigned three
times due to conflicts with other staff who falsely accused him of theft and misconduct. He was
transferred from Seattle, Washington to American Lake because a coworker threatened to kill
him. Management subsequently hired the coworker full time. It failed or refused to do anything
about the incident and, thus, created a hostile work environment. Appellant experienced stress at
work due to coworkers who were two-faced liars and who abused, mistreated and violated
veterans. His coworkers also twisted, turned and abused policies and procedures to benefit the
agency and deny veterans their rights and benefits. Appellant contended that his supervisor
breached his fiduciary duties by not complying with the terms and conditions of the union master
labor agreement and the employing establishment’s policies and procedures. He filed two claims
with the Equal Employment Opportunity Commission (EEOC) claims regarding the above
allegations. Appellant continued to have serious conflicts with his supervisor. Management had
not done anything to reduce his stress. It created and continued to aggravate appellant. There
were frequently staff shortages when employees called in sick. Appellant experienced anxiety
and grief when his supervisor added a section of another floor to his workload. He made
numerous demands to be taken off his floor but, his supervisor ignored his requests and forced
him to continue working on that floor. Appellant contended that his request for reasonable
accommodations was ignored by his supervisor. His work duties during an eight-hour shift
included grabbing, gripping, holding and releasing brooms and mops. Appellant vacuumed and
used other tools to complete all phases of cleaning. These duties required repetitive movements
of the hands and wrists to sweep and mop floors, clean sinks, counter-tops, urinals, toilets, stall
walls and doors, walls and dust. Changing toilet paper and paper towel rolls required grabbing,
gripping and holding paper products, soaps and hand sanitizer and placing them into their
respective containers. Appellant had to lift and change bags and replace trash cans. He was
required to clean the second and third floors in Building 85 despite his multiple disabilities,
which were twice as much the work assigned to other employees. Appellant was given normal
breaks at work.
In a May 19, 2011 letter, Paul Duell, an employee, stated that he witnessed several
conversations between appellant and Mr. Baines. Appellant made numerous requests to
Mr. Baines for accommodation due to his long history of complaints from employees on the
second floor in Building 85. He was having a very difficult time dealing with the
underhandedness of the employees on this floor. Mr. Duell stated that Mr. Baines did not
respond to appellant’s requests.

4

In a December 6, 2011 statement, Mr. Baines related that it could be stressful working on
the second floor in Building 85. Staff employees complained about having the restroom cleaned
and their offices vacuumed. They also complained about having sufficient toilet paper or paper
towels in the restroom. Appellant had a low volume workload as he was required to clean the
second floor in Building 6 only at night. Mr. Baines stated that there may have been some time
when he was short with appellant when he asked him to cover all of Building 6 and three floors
in Building 85. Appellant was able to perform his work duties which required him to wring out a
wet mop on his bucket and dust and wet mop the floor at night. This activity involved repetitive
use of his hands and wrists about 80 percent of the night. Appellant was moved to Building 6
after he saw Dr. Clapper and was assigned less cleaning work.
In a January 18, 2012 letter, Charles B. Patton, Sr., a housekeeping aid supervisor, stated
that he did not know Mr. Thompson. He believed that appellant was referring to Mr. Robinson.
Initially, appellant and Mr. Robinson appeared to be friends but, later appeared to have bad
feelings toward each other. During the two years that Mr. Patton supervised appellant, he had
many disagreements with staff employees. He could not recall any particular details about the
disagreements. Appellant requested that Mr. Patton assign him to areas where he would have
little or no contact with people. Approximately two years ago, he was transferred to the
American Lake Veterans Administration facility and Mr. Patton has had no further direct contact
with him since that time. As a supervisor, Mr. Patton took any threats made against his staff
seriously and took appropriate action to ensure their safety.
In a January 19, 2012 memorandum, Artis Lewis, director of environmental management
service, stated that appellant was not solely responsible for cleaning the second floor of Building
85. He had help from Mr. Duell.
The employing establishment submitted descriptions of the housekeeping aid and
custodial worker positions.
In a February 28, 2012 decision, OWCP denied appellant’s physical injury claim. It
found that the medical evidence was insufficient to establish that he sustained a medical
condition causally related to the accepted factors of his employment.
In a February 29, 2012 decision, OWCP accepted the October 5, 2009 incident involving
Mr. Robinson as a compensable factor of employment. It found, however, that the medical
evidence did not establish that appellant’s claimed emotional condition was causally related to
the accepted employment factor.
On March 1, 2012 appellant requested an oral hearing before an OWCP hearing
representative regarding the February 28 and 29, 2012 decisions.
In a May 9, 2012 letter, OWCP’s Branch of Hearings and Review advised appellant that
his oral hearing was scheduled for June 22, 2012 at 9:30 a.m. local time at the Federal Building,
300 5th Avenue, 10th Floor, Room 1056, Seattle, Washington, 98104. This notice was mailed to
his address of record as listed on the claim form. In another May 9, 2012 letter, OWCP’s Branch
of Hearings and Review advised appellant that a second oral hearing was scheduled for June 22,

5

2012 at 10:15 a.m. local time at the same location. This notice was also mailed to his address of
record.
In an undated letter received by OWCP on May 24, 2012, appellant stated that he would
attend the scheduled hearing.
In decisions dated July 17, 2012 the Branch of Hearings and Review found that appellant
failed to appear for the scheduled oral hearings. There was no evidence of record that he
contacted the Branch of Hearings and Review prior to or subsequent to the scheduled hearings to
explain his failure to appear. The Branch of Hearings and Review found that appellant had
abandoned his requests for an oral hearing.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 Neither the fact that appellant’s condition became apparent during a

2

5 U.S.C. §§ 8101-8193.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

5

Victor J. Woodhams, supra note 4 at 351-52.

6

period of employment nor, his belief that the condition was caused by his employment is
sufficient to establish a causal relationship.6
ANALYSIS -- ISSUE 1
OWCP accepted that appellant performed repetitive work duties while working as a
housekeeping aid. The Board finds, however, that the medical evidence of record is insufficient
to establish that his physical conditions were caused or aggravated by the accepted work duties.
Relevant medical evidence of record includes an October 7, 2011 report from Dr. Boyko
who found that appellant’s physical conditions included long-standing severe chronic and
permanent foot osteoarthritis and plantar fasciitis, low back pain, moderate right foraminal
stenosis at L5-S1, nephrolithiasis, hypertension, hypothyroidism and hyperlipidemia. He,
however, did not provide a medical opinion addressing whether the diagnosed conditions were
causally related to the established work duties. Medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value.7 The
Board finds, therefore, that Dr. Boyko’s October 7, 2011 report is insufficient to establish
appellant’s physical injury claim.
The Board finds that there is no other rationalized medical evidence of record to establish
that appellant sustained a physical condition causally related to the accepted work duties.
Appellant did not meet his burden of proof.
On appeal, appellant contended that the medical evidence established that his conditions
were exacerbated by his housekeeping aid position. As stated, the medical evidence does not
provide a rationalized medical opinion addressing whether his physical conditions were caused
by the established employment duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.8 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

7

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
8

Pamela R. Rice, 38 ECAB 838 (1987).

7

disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.9
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.10 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.11
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.12 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.13
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.16
9

See Donna Faye Cardwell, 41 ECAB 730 (1990).

10

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

11

Gregorio E. Conde, 52 ECAB 410 (2001).

12

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
13

See William H. Fortner, 49 ECAB 324 (1998).

14

Ruth S. Johnson, 46 ECAB 237 (1994).

15

Dennis J. Balogh, 52 ECAB 232 (2001).

16

Id.

8

ANALYSIS -- ISSUE 2
Appellant alleged that he sustained an emotional condition causally related to factors of
his federal employment. OWCP accepted as a compensable factor, the October 5, 2009 incident
in which Mr. Robinson threatened to shoot and kill appellant.
Appellant’s allegations regarding processing of his compensation claim,17 leave,18
disagreement or dislike of a supervisory or managerial action,19 denial of reasonable
accommodation and filing of a grievance20 are administrative matters and not compensable
absent a showing of error or abuse on the part of the employing establishment. Ms. Johnson
merely acknowledged his refusal to forward any information to the employing establishment
regarding his claim unless instructed to do so by OWCP. Mr. Duell stated that he observed
several conversations between appellant and Mr. Baines, appellant’s supervisor, and Mr. Baines
did not respond to appellant’s requests for reasonable accommodation. However, Mr. Baines
stated that, while appellant’s job could be stressful, he was given a low volume workload which
involved less cleaning work following an examination by Dr. Clapper. He also stated that there
was a change regarding the buildings appellant had to clean. Mr. Baines related that appellant
was also able to perform his required work duties. The Board finds that the statements from
Ms. Johnson and Mr. Duell are insufficient to support error or abuse on the part of the employing
establishment in processing appellant’s claim and handling his request for reasonable
accommodation. Mr. Baines denied appellant’s allegations that on October 17, 2011 he gave
him a CA-2 form, refused to complete the claim form and signed a FMLA form. He also denied
stating that appellant’s compensation claim was fraudulent. Mr. Baines first became aware of
appellant’s CA-2 form when Ms. Johnson, a human resource specialist, informed him about the
claim. While appellant filed EEOC claims against the employing establishment regarding the
processing of his compensation claim and his supervisor’s actions, there was no final EEOC
decision finding that the employing establishment committed error or abuse. For the stated
reasons, the Board finds that appellant has failed to establish a compensable employment factor
with regard to these administrative matters.
Appellant alleged that he was overworked due to a staff shortage. He was assigned to
work in a section on another floor in Building 85. Appellant was assigned twice as much work
as other employees. The Board has held that overwork is a compensable factor of employment if
he submits sufficient evidence to substantiate this allegation.21 Mr. Lewis stated that appellant
was not solely responsible for cleaning the second floor in Building 85 as he had help from
Mr. Duell. As noted, Mr. Baines stated that, appellant was given a low volume workload and
there was a change regarding the buildings he was assigned to clean. Appellant even stated that
he was given normal breaks at work. Based on the statements of Mr. Lewis, Mr. Baines and
17

David C. Lindsey, Jr., 56 ECAB 263, 270-71 (2005).

18

See C.S., 58 ECAB 137 (2006); Lori A. Facey, 55 ECAB 217 (2004).

19

See Marguerite J. Toland, 52 ECAB 294 (2001).

20

Michael A. Salvato, 53 ECAB 666, 668 (2002).

21

Bobbie D. Daly, 53 ECAB 691 (2002).

9

appellant, the Board finds that appellant’s allegation of overwork has not been established as
factual.
Appellant generally alleges that he was harassed by his coworkers who were two-faced
liars and who abused, mistreated and violated veterans. Actions of a claimant’s supervisor or
coworker which the claimant characterizes as harassment may constitute a compensable factor of
employment. For harassment to give rise to a compensable disability under FECA, there must be
evidence that harassment or discrimination did, in fact, occur. Mere perceptions or feelings of
harassment do not constitute a compensable factor of employment.22 An employee’s charges
that he or she was harassed or discriminated against, is not determinative of whether or not
harassment or discrimination occurred.23 To establish entitlement to benefits, a claimant must
establish a factual basis for the claim by supporting his or her allegations with probative and
reliable evidence.24 Appellant contended that he was reassigned three times due to conflicts with
coworkers who falsely accused him of theft and misconduct. He did not submit evidence, such
as witness statements, corroborating his allegation of harassment. While Mr. Patton, appellant’s
supervisor, stated that appellant had many disagreements with coworkers, including
Mr. Robinson, he could not recall any details about any of the disagreements. The Board finds
that appellant has not established a factual basis for his allegation that he was harassed. Further,
the Board notes that his reassignment relates to an administrative matter.25 Appellant did not
submit any evidence establishing error or abuse on the part of the employing establishment in
handling this matter. The Board finds that he has failed to establish a compensable factor of
employment with regards to his allegation of harassment and the noted administrative matter.
OWCP found that appellant sustained a factor of employment, namely, Mr. Robinson’s
October 5, 2009 threat to shoot and kill appellant. Appellant’s burden of proof, however, is not
discharged by the fact that he has established an employment factor. To establish his claim for
an emotional condition, he must also submit rationalized medical evidence establishing that he
has an emotional or psychiatric disorder and that such disorder is causally related to the accepted
employment factor.26 The Board finds that, while it is not disputed that appellant may have or
have had an emotional condition, the medical evidence does not explain how or why the
accepted employment factor caused or contributed to the emotional condition.
Dr. Boyko’s October 7, 2011 report found that appellant had service-connected
bipolar/manic disorder and difficulties with social interaction and anger management, which
were exacerbated by his work requirements. He did not provide a rationalized medical opinion
addressing how the accepted compensable employment factor, namely, Mr. Robinson’s

22

Lorraine E. Schroeder, 44 ECAB 323 (1992).

23

See William P. George, 43 ECAB 1159 (1992).

24

See Frank A. McDowell, 44 ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).

25

Lori A. Facey, supra note 18; see Anna C. Leanza, 48 ECAB 115 (1996).

26

William P. George, supra note 23.

10

October 5, 2009 threats, caused or aggravated appellant’s emotional condition.27 Although
Dr. Boyko generally noted appellant’s work environment as an aggravating factor of his
emotional condition, he did not specifically reference the accepted employment factor or explain
how such factor aggravated appellant’s claimed condition. Instead, he generally indicated that
appellant’s work requirements exacerbated his psychiatric problems, but he did not explain how
any particular accepted employment factor caused or aggravated a diagnosed emotional
condition. Likewise, in an October 26, 2011 report, Dr. Clapper, found that appellant had a
service-connected emotional condition, as well as, post-traumatic stress disorder and paranoia,
but failed to reference the accepted October 5, 2009 compensable employment factor and
provide medical rationale explaining how the accepted factor exacerbated his psychological
conditions and impairment.28 The Board finds, therefore, that the opinions of Drs. Boyko and
Clapper are insufficient to establish a causal relationship between the accepted compensable
employment factor and appellant’s emotional condition.29
The Board finds that appellant has failed to submit any other rationalized medical
evidence establishing that his claimed emotional condition is causally related to the accepted
compensable employment factor.
Contrary to appellant’s contention on appeal that the medical evidence was sufficient to
establish that his emotional conditions were exacerbated by his work position, the medical
evidence is found to be insufficient to establish a causal relationship between his emotional
conditions and the accepted employment factor.
Appellant further contended that there was a conflict of interest on the part of OWCP
because it has to represent both the employee and the employing establishment under FECA.
The Board notes that proceedings under FECA are not adversarial in nature and OWCP is not a
disinterested arbiter.30 While appellant has the responsibility to establish entitlement to
compensation, OWCP shares responsibility in the development of the evidence. It has the
obligation to see that justice is done.31 OWCP, in development letters dated November 28, 2011,
specifically requested that appellant submit a rationalized medical opinion from an attending
physician as to whether the accepted employment factors caused, contributed to or aggravated
both his claimed emotional and physical conditions. The Board finds that there is no indication
of record of any conflict of interest or impropriety by OWCP in the adjudication of appellant’s
compensation claim.

27

George H. Clark, 56 ECAB 162 (2004); Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett,
52 ECAB 332 (2001); William P. George, supra note 23 at 1167 (1992) (medical reports not containing rationale on
causal relationship are entitled to little probative value).
28

Id.

29

A physician’s opinion on whether there is a causal relationship between the diagnosed condition and the
implicated employment factors must be based on a complete factual and medical background. Victor J. Woodhams,
supra note 4.
30

Vanessa Young, 55 ECAB 575 (2004).

31

Richard E. Simpson, 55 ECAB 490 (2004).

11

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.32
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.33
A claimant is entitled to a hearing or review of the written record as a matter of right only
if the request is filed within the requisite 30 days.34
Section 10.622(f) of OWCP’s regulations provide that a claimant who fails to appear at a
scheduled hearing may request in writing within 10 days after the date set for the hearing that
another hearing be scheduled.35 Where good cause for failure to appear is shown, another
hearing will be scheduled and conducted by teleconference. The failure of the claimant to
request another hearing within 10 days or the failure of the claimant to appear at the second
scheduled hearing without good cause shown, shall constitute abandonment of the request for a
hearing. Where good cause is shown for failure to appear at the second scheduled hearing,
review of the matter will proceed as a review of the written record. Where it has been
determined that a claimant has abandoned his or her right to a hearing, OWCP will issue a formal
decision finding that the claimant has abandoned his or her request for a hearing.36
ANALYSIS -- ISSUE 3
Appellant requested oral hearings regarding OWCP’s February 28 and 29, 2012 decisions
and on May 9, 2012 OWCP’s Branch of Hearings and Review advised him that his oral hearings
were scheduled for June 22, 2012 at 9:30 a.m. and 10:15 a.m. local time, respectively, at the
Federal Building, 300 5th Avenue, 10th Floor, Room 1056, Seattle, Washington 98104. These
notices were mailed to his address of record as listed on the claim forms. The record does not
reflect that appellant requested postponement of the hearings prior to the scheduled dates of the
hearings. Appellant did not appear for either oral hearing. He also did not provide any
notification for the failure to appear within 10 days after the scheduled date of the hearings. In
32

5 U.S.C. § 8124(b)(1).

33

20 C.F.R. §§ 10.616, 10.617.

34

Id. at § 10.616(a).

35

Id. at § 10.622(f).

36

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearing and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).

12

fact, appellant informed OWCP on May 24, 2012 that he would attend the scheduled hearing.
His failure to provide any notification, together with his failure to appear at the scheduled
hearings, constituted abandonment of his requests for a hearing and the Board finds that OWCP
properly so determined.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained physical and
emotional conditions in the performance of duty. The Board further finds that OWCP properly
determined that he abandoned his requests for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the July 17 and February 28 and 29, 2012 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 13, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

